Citation Nr: 1628450	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-28 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Evaluation of left knee posttraumatic arthritis status-post injury, rated currently as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training with the Army National Guard from May 1981 to August 1981.  He also served as a member of the Mississippi National Guard from April 1981 through October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issue of service connection for hyperthyroidism was previously on appeal.  In a November 2015 rating decision, the RO granted service connection for hyperthyroidism.  As this is a full grant of the benefits sought on appeal, the issue is resolved and is no longer in appellate status.

In January 2012, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

A Board decision in January 2013 denied the Veteran's claim of an evaluation in excess of 10 percent for left knee arthritis.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2014, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

In July 2014 and February 2015, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.





FINDING OF FACT

Left knee arthritis is primarily manifested by complaints of pain on motion.  The functional equivalent of limitation of flexion is better than 45 degrees and the functional equivalent of limitation of extension is 5 degrees or better.  Recurrent instability or subluxation has not been established.


CONCLUSION OF LAW

Left knee arthritis is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters dated in June 2008 and November 2008.  The claim was last adjudicated in October 2015.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, VA treatment records, hearing testimony, and lay statements have been associated with the record.  

Pursuant to Court and Board remand, in September 2014, VA provided the Veteran with a VA examination to evaluate the severity of his knee disability.  The examination provided findings necessary for evaluating such disability and is considered adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  

Pursuant to the February 2015 Board remand, in May 2015, the RO sent the Veteran a letter requesting that he identify private treatment providers of his left knee.  The letter also asked the Veteran to submit authorizations for the release of private medical records.  The Veteran did not respond to the letter.  Given that the Veteran was apprised of the need for this information when he was sent a copy of the February 2015 remand, the Board finds that the Veteran has had fair notice of evidence that could support his claim.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The United States Court of Appeals for Veterans Claims has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Evaluation of Left Knee Arthritis

The Veteran seeks an evaluation higher than 10 percent for his left knee arthritis.  The Veteran testified in a July 2011 hearing before an RO Decision Review Officer, and in a January 2012 Board hearing.  He described difficulty walking and running.  He stated that when he runs, his knee gives out and swells.  He required periodic stretching of the leg and knee after sitting for extended periods.  The disability makes it difficult to climb a ladder as is required for his occupation.  He testified that in the wintertime, his knee freezes up on him.

The Veteran's left knee arthritis is evaluated under Diagnostic Code 5260-5010. Diagnostic Code 5010 covers traumatic arthritis.  Under Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).

DCs 5260 and 5261 are applicable to limitation of flexion and extension of the knee and leg.  Under DC 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  Under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.  Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71a, Plate II.  

The Veteran can also be assigned separate evaluations for the same joint under DC 5260 and 5261where there is compensable limitation of both flexion and extension of the same leg.  See VAOPGCPREC 9-2004 (2004).  Separate evaluations may also be assigned for subluxation or instability (DC 5257).  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  Under DC 5257, a 10 percent rating requires a finding of slight recurrent subluxation or lateral instability.  A 20 percent rating requires a finding of moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.


At a March 2007 VA examination, the Veteran reported swelling in his knee and pain, for which he wore a neoprene knee sleeve while working.  He described an occasional locking sensation and flare-ups.  The Veteran reported there was no additional limitation of motion or functional impairment during the flare-up period.  He denied dislocation or recurrent subluxation.  He was able to continue with his job although he required breaks after doing strenuous activity or standing for long periods.  On examination, strength was normal, there was no abnormal weight bearing.  The knee showed flexion was limited to 125 degrees with pain beginning at 110 degrees, and extension was normal.  There was 1+ effusion on the knee.  He was stable to varus and valgus stress in neutral and 30 degrees of flexion.  His anterior and posterior cruciate ligament testing showed approximately 10 millimeters of motion with the foot stabilized and 30 degrees of flexion anteriorly and less than 5 millimeters in motion posteriorly.  The examiner found some lateral joint line tenderness.  The Veteran had a negative McMurray's test.  There was no increase in pain or decrease in range of motion with repetitive range of motion testing.  The Veteran's patella tracked in the mid line.  There was no obvious patellofemoral crepitus noted.

A June 2007 VA treatment record noted full range of motion of the knees and normal muscle strength.  A November 2009 X-ray showed no effusion.

A June 2006 private treatment record showed the Veteran complained of giving way weakness with his left knee and difficulty running and jumping.  However, this and other records prior to November 2006 are prior to the appeal period.  Therefore, the evidence is less relevant.

VA examinations in July 2008, November 2009, and May 2011 were deemed by the JMR to be inadequate because the examiners failed to consider the functional impact of flare-ups.  Although the examination results are inadequate with respect to functional limitation of motion, the Board considers the Veteran's report of symptoms therein, and testing regarding stability, subluxation, and dislocations.  As such, the Veteran generally reported he was limited to 15 minutes of walking, and having flare-ups every day lasting 10 to 15 minutes where pain was significantly worse.  He denied episodes of dislocation or recurrent subluxation.   In these examinations, the knee was stable to varus and valgus stress, and Lachman's and anterior and posterior drawer tests were negative.  

A December 2008 private treatment record shows very mild effusion of the left knee.  There was mild patellofemoral crepitus with pain, a very mild Apley test for meniscus problems medially.  There was no collateral or cruciate laxity.

The September 2014 VA knee examination revealed left knee flexion ended at 100 degrees with objective evidence of painful motion beginning at 90 degrees.  Left knee extension ended at 5 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing.  After three repetitions, range of motion testing revealed the same results as prior to the repetitions.  The Veteran denied that flare-ups impact the function of the knee and/or lower leg.  The Veteran was noted to have tenderness or pain to palpation for the joint line or soft tissues of the left knee.  Strength on flexion and extension was normal.  Anterior instability, posterior instability, and medial-lateral instability tests were normal.  The examiner found no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted a history of a meniscectomy one year prior for a meniscal tear.  The examiner found there were no residual signs and/or symptoms due to the meniscectomy.  The examiner found scars not to be painful and/or unstable, or greater than 6 square inches in total area.  The examiner further found varus alignment of the left tibia/knee overall, and positive patellar grind.  The Veteran was found to use a soft brace for knee pain.  There was no X-ray evidence of patellar subluxation.  The knee disability was stated to make long walking or up and down ladders at work painful.  Finally, the examiner remarked that there was slight recurvatum with respect to the alignment due to the left tibia fracture.

After a review of the evidence of record, both medical and lay, the Board finds that an evaluation in excess of 10 percent is not warranted.  The Veteran's VA examinations show generalized complaints of painful motion, with a limitation of flexion no worse than 100 degrees.  Pain began at no worse than 90 degrees.  These findings warrant a 10 percent rating under 38 C.F.R. §§ 4.59, 4.71a.  Although the Veteran had pain on motion and reported flare-ups, such pain and flare-ups did not functionally limit flexion to less than 45 degrees as contemplated by a compensable rating based on limitation of flexion under Diagnostic Code 5260.  Here, neither the lay nor medical evidence establishes that flexion is functionally less than 45 degrees.  Rather, the examinations disclosed that he retained useful flexion in his knee that was better than 45 degrees.

With respect to limitation of extension, the VA examinations showed extension was no worse than limited to 5 degrees with no pain.  These findings warrant a 0 percent rating under Diagnostic Code 5261.  The Veteran had no pain on motion.  Flare-ups are considered under the limitation of flexion evaluation.  Thus, neither the lay nor medical evidence establishes that extension was functionally limited to worse than 5 degrees.

Regarding a separate evaluation under Diagnostic Code 5257, a preponderance of the evidence shows that there is no recurrent subluxation or lateral instability.  In this regard, the VA examinations have more consistently shown negative results for instability testing.  The Veteran has more often than not denied recurrent subluxation and instability.  Furthermore, the Board affords greater probative weight to the objective medical examinations than it does to the Veteran's lay reports of knee locking or giving way.  The examinations were based on specific clinical tests performed by a learned professional.

With respect to evaluations under Diagnostic Codes 5258 and 5259, the Board finds these codes are inapplicable.  Neither the medical nor the lay evidence indicates there was dislocation of the meniscus or frequent episodes of locking and effusion.  Although the Veteran has a history of a meniscectomy in 2013 to 2014, the Veteran is noted to be asymptomatic in the September 2014 VA examination.  Moreover, records are not associated with the file to explain the reasons for the meniscectomy.  As noted in the section of this decision on VA's Duties to Notify and Assist, the Veteran did not identify the private medical provider who performed the meniscectomy, and did not furnish VA with an authorization to obtain the relevant medical records.  Accordingly, the evidence of record does not support a separate evaluation under Diagnostic Codes 5258 and 5259.

Finally, while the recent September 2014 examination revealed a slight recurvatum with respect to the alignment due to the left tibia fracture, the Veteran already maintains a separate evaluation under Diagnostic Code 5262.  With respect to Diagnostic Code 5263, while there is evidence of slight recurvatum, the record does not show genu recurvatum with weakness and insecurity in weight-bearing being obejectively demonstrated as contemplated by a 10 percent rating.  On the contrary, it was noted that the condition was noted to be slight with an overall good alignment.  Moreover, the assignment of separate compensable evaluations under Diagnostic Codes 5262 and 5263 for the Veteran's recurvatum would result in impermissible pyramiding.  See 38 C.F.R. § 4.14.  

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

Here, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology such as left knee pain and functional limitations.  The Board has specifically considered the rating criteria addressing limitation of motion and functional impairment to include pain and limited motion.  Here the rating criteria clearly contemplate the Veteran's disability picture and higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran is service-connected for only one disability.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An evaluation in excess of 10 percent for left knee post-traumatic arthritis is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


